Citation Nr: 0322580	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  95-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
injury to the supraorbital nerve, currently rated at 10 
percent.

2.  Entitlement to an increased evaluation for post-traumatic 
headaches, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1943 and from March 1952 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board issued a decision in 
February 1998 that, in part, denied an evaluation in excess 
of 10 percent for residuals of injury to the supraorbital 
nerve and an evaluation in excess of 10 percent for 
headaches.  The veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).

The Court, in a Memorandum Decision issued in August 1999, 
vacated and remanded that part of the February 1998 Board 
decision that denied higher evaluations for the supraorbital 
nerve injury and headaches.  Consequently, the Board remanded 
the matter to the RO in June 2000 for additional development.  
The RO attempted to comply with the remand instructions and 
returned the case to the Board.  In March 2003, the Board 
undertook additional development of the issues on appeal.  
The case is again before the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of injury to the supraorbital 
nerve are productive of slight sensory loss and ptosis of the 
right eyelid.

3.  The veteran's post-traumatic headaches are manifested by 
subjective complaints of pain with no objective evidence of 
neurological disability or prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of injury to the supraorbital nerve have not 
been met.  38 U.S.C.A. § 1155, 5103A (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.124a, 
Diagnostic Code 8205 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic headaches have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.124a, Diagnostic Code 
8045 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the September 1993 rating decision, the March 1995 
Statement of the Case, and the September 1995, April 1997, 
and August 2002 Supplemental Statements of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  In addition, the RO specifically advised the 
veteran of the provisions of the VCAA in an August 2002 
letter.  Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and related letters provided to the veteran satisfy the 
notice requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
VA treatment records and afforded the veteran VA 
examinations.  The veteran also appeared at a personal 
hearing before the RO.  

The Board emphasizes that the veteran currently suffers from 
dementia and that an August 2002 rating decision found him to 
be incompetent.  For that reason, he was unable to attend VA 
examinations scheduled pursuant to the June 2000 Board remand 
and the March 2003 Board development memorandum.  VA clinical 
records show that the veteran is confined to a nursing home.  
A psychiatry consultation performed in September 2001 
diagnosed the veteran with dementia and determined that he 
lacked capacity to make financial and health care decisions.  
He was diagnosed with dementia.  Accordingly, the Board finds 
that the veteran could not attend or participate in a VA 
examination and that further development efforts would be 
futile.  Therefore, the Board finds that no further action is 
necessary to comply with the duty to assist provisions of the 
VCAA and the veteran's claims will be rated on the evidence 
of record.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002). 

I.	Supraorbital Nerve Injury

The RO granted service connection for residuals of injury to 
the supraorbital nerve in a June 1953 rating decision and 
assigned a 10 percent disability evaluation effective from 
January 1953.  Subsequent rating and Board decisions have 
confirmed and continued this evaluation.

At a May 1993 VA examination, the veteran reported numbness 
over the scar and drooping of the eyelid.  Objectively, the 
veteran had a 3.2 centimeter nontender scar of the right 
superior orbit.  Local anesthesia was present over the 
substance of the scar only.  There was no retraction and no 
motor deficits of the fifth cranial nerve, and no other 
sensory deficits in that region.  The veteran was diagnosed 
with history of right superior orbital fracture with local 
anesthesia over the scar and no fifth cranial nerve motor 
dysfunction.

At his personal hearing before the RO in June 1995, the 
veteran testified that he had problems with his right eyelid 
drooping and pain of the right eye.  At a May 1996 VA 
neurology examination, the veteran reported that he had been 
forgetful during the past several years and believed that 
this was related to his in-service head injury.  He also had 
numbness above the right eye on the right lateral portion of 
the lower head and numbness at the top of his head.  He had 
difficulty with vision of the right eye in the peripheral 
portion laterally.  

Objectively, there was decreased sensation overlying the 
right eye in the right forehead area and the right lateral 
superior portion of the face laterally to the right eye.  The 
veteran had slight drooping of the right eyelid and decreased 
field of vision in the right lateral field, inferiorly and 
superiorly.  He also had decreased sensation on the occipital 
portion of the skull.  Otherwise, cranial nerves were intact.  
The radiology report of the skull was normal.

The veteran was assessed with neuropathy of the first branch 
of the right fifth cranial nerve involving the supraorbital 
nerve, resulting in lid drop on the right eye and possibly 
resulting in decreased peripheral lateral vision from the lid 
lag.  The examiner found that the neuropathy of the C2 
distribution was secondary to cervical spine arthritis, and 
also found that the forgetfulness was not due to the in-
service head injury.  In summary, the examiner found that the 
veteran had partial sensory loss overlying the right side of 
the face and involving the first branch of the fifth 
trigeminal nerve on the right due to the skull injury in 
1952.

At a May 1996 VA eye examination, no visual field deficit was 
found.  The veteran was diagnosed with dry eye and 
conjunctivitis secondary to fifth cranial nerve trauma and 
decreased right eye vision secondary to cataract.  At a March 
1997 VA examination, there was no diplopia or visual field 
deficit present.  The veteran had grade III erythema with 
right eye ptosis and minimal corneal staining of both eyes.  
He was diagnosed with dry eye syndrome, both eyes, senile 
related; blepharitis, both eyes, senile related; ptosis of 
the right eye due to trauma and not interfering with vision 
of the right eye; fifth cranial nerve neuropathy related to 
trauma; and cataracts, senile related, that were the cause of 
the decreased vision.

At a neurology consultation performed in September 2001, the 
examiner reviewed the veteran's medical history.  The veteran 
was not oriented to date, state, and city.  He recalled none 
of three objects after two minutes.  He could follow a two 
step command and repeat a simple phrase.  Neurological 
examination was essentially negative.  The impression was 
mental status impairment, likely due to chronic dementia.  
The examiner found that the disability picture suggested 
against intracranial infection or seizure.  

VA clinical records from February 1992 through March 2002 
diagnosed the veteran with several eye conditions, including 
chronic dry eye syndrome, blepharitis, dermatochalais, and 
cataracts of both eyes.  However, none of these conditions 
were related to the veteran's nerve injury.  It was also 
noted that the veteran had right ptosis since his skull 
fracture.  

The veteran's residuals of injury to the supraorbital nerve 
have been assigned a 10 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8205 (2002).  Under 
this Diagnostic Code, paralysis of the fifth trigeminal 
cranial nerve warrants a 10 percent evaluation if incomplete 
and moderate, 30 percent if incomplete and severe, and 50 
percent if complete.  The term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a 
(2002).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for residuals of injury 
to the supraorbital nerve.  The totality of the medical 
evidence shows that the veteran's residuals consist of 
partial sensory loss in the area of the scar and ptosis of 
the right eyelid.  No other sensory or motor deficit of the 
fifth cranial nerve is present.  The Board also observes that 
the veteran's various visual defects have largely occurred in 
both eyes and have been attributed to age rather than to the 
nerve injury.  Likewise, the veteran's current dementia has 
not been related to the residuals of his nerve injury.  
Accordingly, the Board finds that the overall disability 
picture attributable to the residuals of injury to the 
supraorbital nerve consists of no more than moderate and 
incomplete paralysis and a higher evaluation is denied.  

II.	Headaches

The Board granted service connection for headaches in an 
August 1993 decision.  In a September 1993 rating decision, 
the RO assigned a 10 percent evaluation effective from August 
1989, the date of claim.  The veteran disagreed with this 
initial evaluation.

A review of the copious VA medical records associated with 
the claims file reveals essentially no complaints or 
treatment regarding headaches.  Rather, the records reflect 
treatment for dizziness associated with cardiovascular 
disorders.  At his personal hearing before the RO in June 
1995, the veteran testified that he had headaches regularly.  
The headaches occurred one or two times per week, and lasted 
4 to 5 hours.  He sometimes became so lightheaded that he 
could not walk, and he had gone to the hospital 3 or 4 times 
in the past year.  

At a May 1996 VA neurology examination, the veteran reported 
that he had daily headaches that varied in length from a few 
minutes to all day.  Physical examination was essentially 
negative.  The veteran was assessed with a headache syndrome 
that was probably traumatic in nature.  However, the examiner 
opined that he did not believe that the headaches occurred as 
often as the veteran described and found that the veteran's 
headache syndrome was modest in nature.  The September 2001 
VA neurology consultation did not contain complaints or 
findings regarding headaches.  

The veteran's headaches have been assigned a 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2002), pursuant to which the severity 
of brain disease due to trauma is evaluated.  Diagnostic Code 
8045 provides that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, and facial nerve paralysis 
following trauma to the brain, will be rated under the 
Diagnostic Codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  However, 
purely subjective complaints, such as headache, dizziness, 
and insomnia, recognized as symptomatic of brain trauma, will 
be rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent as the record contains 
only subjective complaints of headaches.  In addition, the 
veteran's dementia has not been diagnosed as multi-infarct 
dementia associated with brain trauma.  

In the alternative, the veteran's headaches may be rated as 
migraines pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2002).  Under this Diagnostic Code, a 10 percent rating 
is warranted for migraines with characteristic prostrating 
attacks averaging one in two months over last several months.  
A 30 percent rating is assigned for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  However, the record 
is devoid of medical evidence that the veteran suffers a 
prostrating attack once per month due to his headaches.  On 
the contrary, the record contains no evidence that the 
veteran has sought medical assistance for his headaches, and 
the VA examiner described the headaches as modest in nature.  
Accordingly, a higher evaluation is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  The Board, as 
did the RO, finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  The criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2002) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 10 percent for residuals of injury 
to the supraorbital nerve is denied.

An evaluation in excess of 10 percent for post-traumatic 
headaches is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

